November 29, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
               RICHARD SPECHT AND RENE HAMOUTH, Appellants

NO. 14-10-01056-CV                        V.

WILLIAM R. DUNAVANT AND WILLIAM R. DUNAVANT FAMILY HOLDINGS,
                               INC., Appellees
                           ____________________
    This cause, an appeal from the judgment in favor of appellees, William R.
Dunavant and William R. Dunavant Family Holdings, Inc., signed October 4, 2010, was
heard on the transcript of the record. We have inspected the record and find error in the
judgment.   We therefore order the judgment of the court below REVERSED and
REMAND the cause for with instructions to the trial court to sever and dismiss the
claims against appellants.

       We order appellees, William R. Dunavant and William R. Dunavant Family
Holdings, Inc., jointly and severally, to pay all costs incurred in this appeal. We further
order this decision certified below for observance.